Citation Nr: 1311861	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  11-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATIVE

R. B. Leabris


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Board has advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The Board notes the Veteran completed a VA Form 21-22a appointing his daughter as his one-time representative pursuant to 38 C.F.R. § 14.630.  Both the Veteran and his representative list the same address.


FINDING OF FACT

In February 2010 and September 2010, the National Personnel Records Center certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

However, the United States Court of Appeals for Veterans Claims (Court) has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 2004). 

For reasons that will be explained in more detail below, the Board finds that there is no legal entitlement to the benefits claimed.  Thus, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Accordingly, the Board finds that no further discussion of the VCAA is required because any deficiencies of notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

The Claim

Under American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009) (Act).  Payments for eligible persons will be in the amount of $9,000.00 for non-United States citizens and $15,000.00 for United States citizens. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the Act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of that Act. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

The appellant asserts he meets the above criteria for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

In support of his claim, the claimant provided VA with a letter and affidavits dated in 1956 related to his claims for educational benefits from the Republic of the Philippines, Philippines Veterans Board and back pay from the Republic of the Philippines, Veterans Claims Commission.  In the 1956 affidavit to the Veterans Claims Commission in support of his claim for back pay, the claimant reported that he served from February 1944 to April 1945 as first a messenger and later a guard with military forces in the Philippines.  

He thereafter provided VA with a March 1997 document from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General, indicating that the appellant was a guerrilla from September 1943 to September 1945 with B Company, Escudero Unit.  

He also provided VA with a December 1998 Affidavit of a Post Commander indicating that the appellant's name appears on the Register of Veterans and entitled to shares of the Philippines Veterans Bank.  

The claimant also provided VA with an August 1999 document entitled Confirmation of Military Service, issued by the Military Service Board, dated in August 1999, which reports that the claimant rendered honorable military service during World War II and is conferred full military veteran status.  

A November 1999 document from the Republic of the Philippines, Department of National Defense, Military Service Board, accompanied a September 1999 list of conferred military veterans which included the appellant, showed that his application for confirmation of military Veteran status was approved.  

The appellant thereafter provided VA with an undated and unsigned document entitled Certificate, Republic of the Philippines, Armed Forces of the Philippines, which reported that he had completed the required ten months of training and had been assigned by the Adjutant General as a PFC (Reserves) to H Co, 2d Bn, 121st Inf.  

The claimant also provided VA with affidavits dated in January 1996 and July 1999 regarding his name change.  The claimant and his daughter also filed various statement in support of claim in which they argued that the appellant had qualifying service.

The RO submitted the claimant's pertinent information, included his various names, to the National Personnel Records Center (NPRC) who certified in February 2010 and again in September 2010 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Moreover, the Board finds that the documentation provided by the claimant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, even if it was consistent as to the nature of his service, as it is not official documents of the appropriate United States service department, but rather documents from the Philippine government.  Likewise, the Board does not find the writings from the claimant and other on his behalf satisfies the requirements of 38 C.F.R. § 3.203 as acceptable proof of service because they are also not official documents of the appropriate United States service department.  As such, they may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Because the claimant has no qualifying service, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund are not met, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  



ORDER

Basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


